Exhibit 10.2


THIS PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED. NO SALE OR DISPOSITION MAY BE EFFECTED EXCEPT IN COMPLIANCE WITH
RULE 144 UNDER SAID ACT OR AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO
OR AN OPINION OF COUNSEL FOR THE HOLDER SATISFACTORY TO THE PAYOR THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE ACT OR RECEIPT OF A NO-ACTION LETTER FROM
THE SECURITIES AND EXCHANGE COMMISSION.


PROMISSORY NOTE




$330,000.00
August 29, 2015
Thornton, Colorado


For value received, Ascent Solar Technologies, Inc., a Delaware corporation
(“Payor”), promises to pay to Tertius Financial Group Pte. Ltd. or its assigns
(“Holder”) the principal sum of Three Hundred Thirty Thousand Dollars
($330,000.00) with interest on the outstanding principal amount at the rate of
six percent (6%) per annum. Interest shall commence with the date hereof, shall
accrue and compound quarterly and shall continue to accrue on the outstanding
principal until paid in full. Interest shall be computed on the basis of a year
of 365 days for the actual number of days elapsed. The principal and accrued
interest on this note (the “Note”) shall be due and payable on November 29, 2016
(the “Maturity Date”). The Maturity Date of the Note may be extended with the
written consent of Holder.
1.This Note is issued pursuant to the terms of that certain Note Purchase
Agreement dated as of the date hereof (the “Agreement”) to the person listed on
the Schedule of Purchasers thereof (collectively, the “Holder”). Terms used but
not defined herein shall have the meanings ascribed to such terms in the
Agreement.
2.    All payments of interest and principal shall be in lawful money of the
United States of America and shall be made pro rata among all Holders. All
payments shall be applied first to accrued expenses due under this Note, next to
interest and thereafter to principal.
3.    The entire outstanding principal balance and all unpaid accrued interest
shall become fully due and payable on the Maturity Date. On the Maturity Date,
Payor shall pay the Holder the outstanding principal balance, plus an amount
equal to all accrued interest.
4.    Promptly upon the occurrence thereof, Payor shall furnish to Holder
written notice of the occurrence of any Event of Default (as defined below)
hereunder.
5.    If action is instituted to collect this Note, the Payor promises to pay
all costs and expenses, including, without limitation, reasonable attorneys’
fees and costs, incurred in connection with such action.
6.    Payor may prepay this Note prior to the Maturity Date.





--------------------------------------------------------------------------------





7.    If there shall be any Event of Default hereunder, at the option of, and
upon the declaration of the Holder of this Note and upon written notice to the
Payor (which election and notice shall not be required in the case of an Event
of Default under Section 7(e) or 7(f)), this Note shall accelerate and all
principal and unpaid accrued interest shall become due and payable. The
occurrence of any one or more of the following shall constitute an “Event of
Default”:
(a)    Payor fails to pay timely any of the principal amount due under any of
the Notes on the date the same becomes due and payable or any accrued interest
or other amounts due under any of the Notes on the date the same becomes due and
payable;
(b)    Payor shall default in its performance of any agreement, term, covenant
or condition under the Agreement;
(c)    Any representation, warranty, or other statement made or furnished by or
on behalf of the Payor to Holder in writing in connection with this Note or the
Agreement, shall be false, incorrect, incomplete or misleading in any material
respect when made or furnished;
(d)    The Payor shall (i) fail to make any payment when due under the terms of
any bond, debenture, note or other evidence of indebtedness for money borrowed
to be paid by Payor and such failure shall continue beyond any period of grace
provided with respect thereto, or (ii) default in the observance or performance
of any other agreement, term or condition contained in any bond, debenture, note
or other evidence of indebtedness for borrowed money, and the effect of such
failure or default is to cause, or permit the holder or holders thereof to
cause, indebtedness in an aggregate amount of $1,000,000 or more to become due
prior to its stated date of maturity;
(e)    Payor (i) files any petition or action for relief under any bankruptcy,
reorganization, insolvency or moratorium law or any other law for the relief of,
or relating to, debtors, now or hereafter in effect; (ii) makes any assignment
for the benefit of creditors or takes any corporate action in furtherance of any
of the foregoing; (iii) applies for or consents to the appointment of a
receiver, trustee, liquidator or custodian of itself or of all or a substantial
part of its property; (iv) is unable, or admits in writing its inability, to pay
its debts generally as they mature, (v) is dissolved or liquidated; (vi) becomes
insolvent (as such term may be defined or interpreted under any applicable
statute); or (vii) takes any action for the purpose of effecting any of the
foregoing;
(f)    An involuntary petition is filed against Payor (unless such petition is
dismissed or discharged within thirty (30) days under any bankruptcy statute now
or hereafter in effect) or a custodian, receiver, trustee, assignee for the
benefit of creditors (or other similar official) is appointed to take
possession, custody or control of any property of Payor; or
(g)    A final judgment or order for the payment of money in excess of
$1,000,000 shall be rendered against the Payor and the same shall remain
undischarged for a period of 10 days during which execution shall not be
effectively stayed.
8.    Upon the occurrence or existence of any Event of Default (other than an
Event of Default described in Section 7(e) or 7(f)) and at any time thereafter
during the continuance of such


2



--------------------------------------------------------------------------------





Event of Default, Holder may, by written notice to the Payor, declare all
outstanding obligations payable by the Payor hereunder to be immediately due and
payable without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived. Upon the occurrence or existence of
any Event of Default described in Section 7(e) or 7(f), immediately and without
notice, all outstanding obligations payable by the Payor hereunder shall
automatically become immediately due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived. In addition to the foregoing remedies, upon the occurrence or existence
of any Event of Default, Holder may exercise any other right, power or remedy
otherwise permitted to it by law, either by suit in equity or by action at law,
or both.
9.    All notices required or permitted hereunder shall be given in accordance
with the notice provisions contained in the Agreement.
10.    The Payor hereby waives notice of default, presentment or demand for
payment, protest or notice of nonpayment or dishonor and all other notices or
demands relative to this Note.
11.    This Note shall be governed by and construed under the laws of the State
of Colorado, as applied to agreements among Colorado residents, made and to be
performed entirely within the State of Colorado, without giving effect to
conflicts of laws principles.
12.    Any term of this Note may be amended or waived with the written consent
of Payor and Holder.
[Remainder of Page Intentionally Left Blank]
    


3



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Payor and Holder have caused this Note to be executed as of
the date first written above.


PAYOR:


ASCENT SOLAR TECHNOLOGIES, INC.






By:    /s/ Victor Lee
Name: Victor Lee
Title: Chief Executive Officer




HOLDER:


TERTIUS FINANCIAL GROUP PTE. LTD.






By:    /s/ Victor Lee
Name: Victor Lee
Title: Managing Director












SIGNATURE PAGE TO PROMISSORY NOTE